UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JASMIN R. FRANCIS, individually, and on
 behalf of all other similarly situated consumers,

                       Plaintiff,                    Case Number: 1:18-cv-06955-BMC


                       vs.                           DEFENDANT’S ANSWER AND
                                                     AFFIRMATIVE DEFENSES TO
 GENERAL REVENUE CORPORATION,                        SECOND AMENDED CLASS ACTION
                                                     COMPLAINT
                       Defendant.

       General Revenue Corporation (“Defendant” or “GRC”), by and through its attorneys, now

answers Plaintiff’s Second Amended Class Action Complaint against it, as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for damages arising from Defendants violations of the Fair Debt

Collections Practices Act, 15 U.S.C. §1692 et seq. (hereinafter “FDCPA”).

       ANSWER:        Defendant admits that Plaintiff’s Second Amended Class Action

Complaint purports to allege a violation of the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. § 1692 et. seq. Defendant denies all remaining allegations

contained in Paragraph 1.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 15

U.S.C. § 1692k (d).

       ANSWER:        Defendant admits that Plaintiff’s Second Amended Class Action

Complaint purports to allege a violation of a federal statute, thereby invoking the subject

matter jurisdiction of this Court. Defendant denies all remaining allegations contained in

Paragraph 2.


                                               1
       3.      Venue is proper in this district under 28 U.S.C §1391(b).

       ANSWER: Defendant does not contest venue. Defendant denies all remaining

allegations contained in Paragraph 3.

                                            PARTIES

       4.      Plaintiff is a resident of Brooklyn, New York and is a “consumer” as the phrase is

defined and applied under 15 U.S.C. §1692(a) of the FDCPA.

       ANSWER: Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 4 and, therefore, denies the same.

Defendant also denies Paragraph 4 to the extent it calls for a legal conclusion to which no

response is required.

       5.      Defendant is a corporation doing business in the State of New York, with its

corporate headquarters located at 4660 Duke Drive, Suite 300, Mason, Ohio 45040, and is a “debt

collector” as the phrase is defined and applied under 15 U.S.C. §1692(a) of the FDCPA.

       ANSWER: Defendant admits that GRC is a corporation doing business in the State

of New York with a place of business located in Mason, Ohio. Defendant denies the

remaining allegations in Paragraph 5.

                                   FACTUAL STATEMENT

       6.      In 2010, Plaintiff incurred a personal student loan obligation from Cornell

University.

       ANSWER: Defendant admits the allegations contained in Paragraph 6.

       7.      In May 2018, Defendant began attempting to collect said debt, allegedly due and

owing, by sending a number of collection letters to Plaintiff. Defendant’s final letter was sent in

December 2018, after which the account was returned to Cornell, who then sent the account to

another debt collector, Williams & Fudge.
                                                2
       ANSWER: Defendant admits that it sent letters to Plaintiff between May 2018 and

December 2018 seeking to collect on a past-due obligation owed to Cornell University.

Defendant denies the remaining allegations of Paragraph 7.

       8.      In Defendant’s May letter Defendant sought a total of $6,701.59. This is broken

down as follows: $3,729.21 in principal, $1,278.64 in interest, $18.34 in late fees, and $1,675.40

in collection fees. Defendant’s attempts to collect said debt violate the FDCPA for several reasons

as explained below.

       ANSWER: Defendant responds that the letter speaks for itself and denies any

allegations contained in Paragraph 8 inconsistent therewith. Defendant denies the remaining

allegations in Paragraph 8.

       9.      First, Plaintiff’s underlying contract with Cornell does not provide for the collection

of late fees. Accordingly, Defendant’s attempt to collect said late fee is deceptive and misleading

in violation of Sections 1692e and 1692f.

       ANSWER: Defendant denies the allegations contained in Paragraph 9.

       10.     Second, within Defendant’s first letter, it imposed a collection fee of 45% of the

original balance immediately upon placement of the account. This fee continued to rise up to 46%

of the original balance. Plaintiff’s underlying contract with Cornell University does not provide

for such excessive collection costs which exceed 45% of the underlying debt, and which have no

association with the cost of collection. To the extent Plaintiff’s underlying contract calls for some

collection costs, the contract only allows “reasonable collection costs” which are “necessary” for

the collection of the debt. The imposition of a 45% collection fee does not constitute a reasonable

collection cost and neither Plaintiff nor the least sophisticated consumer would have ever

contemplated that reasonable collection costs means 45%-46% of the debt’s principal. Further,



                                                 3
the imposition of a 45%-46% collection cost is not necessary for the collection of Plaintiff’s debt.

Thus, the fee remains unlawful.

        ANSWER:        Defendant denies the allegations contained in Paragraph 10.                 The

allegations contained in Paragraph 10 also call for a legal conclusion to which no response is

required. To the extent a response is required, Defendant denies the allegations.

        11.     Third, Defendant initially calculates its collection fee by adding interest, principal

and late fees, and then multiplying the total by a percentage. However, the initial collection fee

continues to rise because Defendant’s collection fee increases proportionally with the interest

accruing on the account. At the time of Defendant’s final letter in December, the collection fees

sought reached 46% of the principal balance owed by the consumer. The fact that the collection

fee rises with interest and has no association with any actual cost of collection or work bearing on

any collection activity, and cannot be considered a reasonable collection cost, and certainly not a

cost necessary for the collection of the debt. In other words, the contract does not call for collection

costs to rise with interest accrual, and such a construct is unlawful.

        ANSWER: Defendant admits that in Plaintiff’s case, collection costs were assessed

by adding the principal balance, interest, and late fees, and then multiplying the total by a

percentage, as set forth by contract between Cornell University and GRC. Defendant denies

the remaining allegations contained in Paragraph 11.                 The allegations contained in

Paragraph 11 also call for a legal conclusion to which no response is required. To the extent

a response is required, Defendant denies the allegations.

        12.     Fourth, another component of Defendant’s illegal conduct is that by calculating the

collection fees by percentage as opposed to actual costs of collection, Defendant provides

estimates to the consumer of what it could bill Cornell University in the event it collected the full



                                                   4
amount. However, were Defendant to collect less than the full amount, its collection fee would be

less as well. However, the consumer is not made aware of this, and is instead duped into thinking

the collection cost, which is only an estimate, is a set amount. Defendant’s failure to inform

Plaintiff that its collection fees were only estimates of what may be owed resulted in an

interpretation to the consumer that was in fact false, deceptive, and misleading.

       ANSWER: Defendant denies the allegations in Paragraph 12. The allegations

contained in Paragraph 12 call for a legal conclusion to which no response is required. To

the extent a response is required, Defendant denies the allegations.

       13.     Fifth, Defendant’s collection fee is always greater than it should be because the fee

is calculated by incorporating late fees into the total calculation before the multiplier. Defendant

engages in this calculation in accordance with a percentage agreement it has with Cornell

University. Because Defendant calculates its collection fee by including impermissible late fees,

its collection fee is always a miscalculation.

       ANSWER: Defendant admits that in Plaintiff’s case, collection costs were assessed

by adding the principal balance, interest, and late fees, and then multiplying the total by a

percentage, as set forth by contract between Cornell University and GRC. Defendant denies

the remaining allegations contained in Paragraph 13.

       14.     Sixth, Cornell University has a set contract between itself and Defendant which

provides for a set fee to Defendant. The costs sought by Defendant in each of its collection attempts

to Plaintiff, and the proposed class, is an amount even greater than the set fee by contract between

Defendant and Cornell University. Accordingly, Defendant’s fee is also unlawful on this basis as

greater than any amount authorized by Plaintiff, and even Cornell itself.




                                                 5
       ANSWER: Defendant admits that there is a contract between Cornell University and

GRC that provides for collection costs, and that collection costs in this case were assessed in

accordance with that contract. Defendant denies the remaining allegations contained in

Paragraph 14.

                              CLASS ACTION ALLEGATIONS

                                           The Class

       15.     Plaintiff brings this as a class action pursuant to Fed. R. Civ. P. 23 on behalf of

herself and all others similarly situated who have received similar debt collection notices and/or

communications from Defendant which, as alleged herein, are in violation of the FDCPA.

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 15.

       16.     With respect to the Plaintiff’s Classes, this claim is brought on behalf of the

following classes:

               Late Fee Class:         (a) all consumers with a New York address; (b) for whom
                                       Defendant was seeking to collect on behalf of Cornell
                                       University; (c)for which Defendant attempted to collect a
                                       late fee (d) during a period beginning one year prior to the
                                       filing of this initial action and ending 21 days after the
                                       service of the initial complaint filed in this action.

               Percentage Based
               Collection Fee Class:   (a) all consumers with a New York address; (b) for whom
                                       Defendant was seeking to collect on behalf of Cornell
                                       University (c) for which Defendant attempted to collect a
                                       percentage based collection fee (d) during a period
                                       beginning one year prior to the filing of this initial action
                                       and ending 21 days after the service of the initial complaint
                                       filed in this action.



                                                6
               Incorrect Amount
               Collection Fee Class:    (a) all consumers with a New York address; (b) for whom
                                        Defendant was seeking to collect on behalf of Cornell
                                        University (c) for which Defendant attempted to collect a
                                        collection fee greater than allowed by contract (d) during
                                        a period beginning one year prior to the filing of this initial
                                        action and ending 21 days after the service of the initial
                                        complaint filed in this action.

               Deceptive Class:         (a) all consumers with a New York address; (b) for whom
                                        Defendant was seeking to collect on behalf of Cornell
                                        University (c) for which Defendant failed to represent that
                                        its collection fees were only an estimate of what was owing
                                        (d) during a period beginning one year prior to the filing of
                                        this initial action and ending 21 days after the service of
                                        the initial complaint filed in this action.

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 16.

       17.     Excluded from the Classes is Defendant herein, and any person, firm, trust,

corporation, or other entity related to or affiliated with the Defendant, including, without

limitation, persons who are officers, directors, employees, associates or partners of Defendant.

       ANSWER: Defendant admits that Plaintiff purports to exclude such persons or

entities from the proposed class definition but lacks information sufficient to form a belief

about the truth of the allegations contained in Paragraph 17 and, therefore, denies the same.

                                           Numerosity

       18.     Defendant has made similar collection attempts to over eighty (80) consumers

throughout the State of New York, each of which violates the FDCPA. The members of the

Classes, therefore, are believed to be so numerous that joinder of all members is impracticable.




                                                 7
       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 18.

       19.     The letters sent by Defendant, and received by the Classes, are to be evaluated by

the objective standard of the hypothetical “least sophisticated consumer.”

       ANSWER: The allegations contained in Paragraph 19 call for a legal conclusion to

which no response is required. To the extent a response is required, Defendant denies the

allegations.

       20.     The exact number and identities of the Class members are unknown at this time and

can only be ascertained through discovery. Identification of the Class members is a matter capable

of ministerial determination from Defendant’s records.

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 20.

                             Common Questions of Law and Fact

       21.     There are questions of law and fact common to the class that predominates over

any questions affecting only individual Class members. These common questions of law and fact

include, without limitation: (i) whether Defendant violated various provisions of the FDCPA; (ii)

whether Plaintiff and the Class have been injured by Defendant’s conduct; (iii) whether Plaintiff

and the Class have sustained damages and are entitled to restitution as a result of Defendant’s

wrongdoing and, if so, what is the proper measure and appropriate statutory formula to be applied



                                                8
in determining such damages and restitution; and (iv) whether Plaintiff and the Class are entitled

to declaratory and/or injunctive relief.

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 21.

                                             Typicality

       22.     The Plaintiff’s claims are typical of the claims of the class members. Plaintiff and

all members of the Plaintiff’s Classes defined in this complaint have claims arising out of the

Defendant’s common uniform course of conduct complained of herein. Plaintiff’s claims are

typical of the claims of the Classes, and Plaintiff has no interests adverse or antagonistic to the

interests of other members of the Classes.

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 22.

                         Protecting the Interests of the Class Members

       23.     Plaintiff will fairly and adequately represent the Class members’ interests, in that

the Plaintiff’s counsel is experienced and, further, anticipates no impediments in the pursuit and

maintenance of the class action as sought herein.

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.




                                                 9
Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 23.

       24.     Neither the Plaintiff nor her counsel have any interests, which might cause them

not to vigorously pursue the instant class action lawsuit.

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 24.

                    Proceeding Via Class Action is Superior and Advisable

       25.     A class action is superior to other methods for the fair and efficient adjudication of

the claims herein asserted, this being specifically envisioned by Congress as a principal means of

enforcing the FDCPA, as codified by 15 U.S.C.§ 1692(k).

       ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 25.

       26.     The members of the Classes are generally unsophisticated individuals, whose rights

will not be vindicated in the absence of a class action.

       ANSWER: Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 26 and, therefore, denies the same.

       27.     Prosecution of separate actions by individual members of the Classes would create

the risk of inconsistent or varying adjudications resulting in the establishment of inconsistent or

varying standards for the parties.



                                                 10
        ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 27.

        28.      Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure

is also appropriate in that a determination that the said letters violate the FDCPA is tantamount to

declaratory relief and any monetary relief under the FDCPA would be merely incidental to that

determination.

        ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(2). Defendant denies the remaining allegations contained in

Paragraph 28.

        29.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff’s Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

        ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 29.

        30.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).



                                                  11
        ANSWER: Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 30 and, therefore, denies the same.

        31.     A class action will permit a large number of similarly situated persons to prosecute

their common claims in a single forum simultaneously, efficiently, and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment also will

permit the adjudication of relatively small claims by many Class members who could not otherwise

afford to seek legal redress for the wrongs complained of herein.

        ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 31.

        32.     Absent a class action, the Class members will continue to suffer losses borne from

Defendant’s breaches of Class members’ statutorily protected rights as well as monetary damages,

thus allowing and enabling: (a) Defendant’s conduct to proceed and; (b) Defendants to further

enjoy the benefit of their ill-gotten gains.

        ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 32.

        33.     Defendant has acted, and will act, on grounds generally applicable to the entire

Class, thereby making appropriate a final injunctive relief or corresponding declaratory relief with

respect to the Class as a whole.




                                                 12
        ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class

action, but denies that the proposed classes are suitable for certification pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in

Paragraph 33.

                                              COUNT I

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. 1692 § et seq

        34.     Plaintiff repeats the allegations contained in the above paragraphs and incorporates

them as if specifically set forth at length herein.

        ANSWER: Defendant repeats and incorporates its answers contained in Paragraphs

1 through 33 as though fully set forth herein.

        35.     Defendant engaged in unfair and deceptive acts and practices, in violation of 15

U.S.C. §§ 1692f(1), 1692e(2), 1692e(10).

        ANSWER: Defendant denies the allegations contained in Paragraph 35.

                                     JURY TRIAL DEMAND

        36.     Plaintiff demands a jury trial on all issues so triable.

        ANSWER: Defendant objects to a jury trial and denies that any issues contained

herein are triable.

                                             DEFENSES

        Without conceding any applicable burden of proof, Defendant alleges the following

separate and distinct defenses to the claims set forth in Plaintiff’s Complaint. Defendant’s

investigation of the facts and its defenses is ongoing, and Defendant reserves the right to amend

or supplement its defenses after further investigation and discovery.




                                                  13
       1.      Plaintiff’s FDCPA claim against GRC fails because the underlying contract

between Plaintiff and Cornell University authorizes reasonable collection costs and the collection

of late fees or penalties and because GRC complied with that contract at all times.

       2.      To the extent GRC is found to have violated the FDCPA, which is denied, any such

violation was unintentional and resulted from a bona fide error notwithstanding the maintenance

of procedures reasonably adapted to avoid such errors.

       3.      Plaintiff has not incurred any injury in fact or damages and therefore lacks standing

under Article III of the United States Constitution and Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1550 (2016), to bring the instant claims.

       4.      Plaintiff and the putative class members she purports to represent failed to exercise

reasonable diligence to mitigate their harm/damages (if any were in fact suffered, which is

expressly denied) and, therefore any damages awarded to them should be reduced accordingly.

       WHEREFORE, Defendant respectfully requests that judgment be entered in its favor and

against Plaintiff, that Defendant be awarded its costs and fees incurred herein, and that the Court

enter such further relief as is just, necessary, and proper.

Dated: February 11, 2020                               Respectfully submitted,
       New York, NY
                                                       McGUIREWOODS LLP

                                                       By: /s Amy Starinieri Gilbert
                                                       Philip A. Goldstein
                                                       pagoldstein@mcguirewoods.com
                                                       1251 Avenue of the Americas, 20th Floor
                                                       New York, New York 10020
                                                       (212) 548-2100
                                                       Amy Starinieri Gilbert (Pro Hac Vice)
                                                       agilbert@mcguirewoods.com
                                                       77 W Wacker Drive, Suite 4100
                                                       Chicago, IL 60601
                                                       312-849-8100
                                                       Attorneys for Defendant

                                                  14
                                  CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was electronically filed on this day,

February 11, 2020, with the Clerk of the Court using the CM/ECF system which will send notice

of service to all attorneys of record.

                                                  McGUIREWOODS LLP

                                             By: s/ Philip A. Goldstein
                                                 Philip A. Goldstein




                                                15
